Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 4, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  145121                                                                                                Michael F. Cavanagh
                                                                                                              Marilyn Kelly
  HERSCHEL COHEN, RONALD HARLAN                                                                         Stephen J. Markman
                                                                                                        Diane M. Hathaway
  WOODY, III, CAROLE RYAN, SHARON                                                                           Mary Beth Kelly
  DAY, DUANE RAYMOND, and SUSAN                                                                             Brian K. Zahra,
  RAYMOND,                                                                                                             Justices
             Plaintiffs-Appellees,
  and
  ALAN LEVENSON, PETER JANSSEN,
  ANETTE JANSSEN, HELEN BARBARA
  SORENSEN, NELSON ROBERT PARDA,
  PAMELA J. MADDERN, JACK C.
  BLEVINS, JR., RICHARD ENGLISH, TOM
  UNGAR, DOUGLAS ULRICH, RHONDA
  ULRICH, MATTIE KING, EDWIN HUANG,
  BRIAN FALK, SHELDON SHERMAN,
  WOLFGANG ROSENFELDER, GREG
  LEROY, MELISSA LEROY, ANTHONY
  CASTELLANO, and JOANNE CASTELLANO,
             Plaintiffs,
  v                                                                  SC: 145121
                                                                     COA: 302746
                                                                     Oakland CC: 2010-111282-CZ
  PARK WEST GALLERIES, INC., ALBERT
  SCAGLIONE, MORRIS SHAPIRO, and
  ALBERT MOLINA,
           Defendants-Appellants,
  and
  PLYMOUTH AUCTIONEERING SERVICES,
  INC.,
             Defendant.
  _________________________________________/

        On order of the Court, the application for leave to appeal the April 5, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 4, 2012                   _________________________________________
           t0827                                                                Clerk